Exhibit 10.1

RELEASE AND SEVERANCE AGREEMENT

This Release and Severance Agreement (this”Agreement”) is made as of March 6,
2006 by and between Trex Company, Inc., a Delaware corporation (“Trex”), and
Philip J. Pifer, an individual residing at 10914 Lake Windermere Drive, Great
Falls, VA 22066 (“Employee”).

WHEREAS, Trex has notified Employee that his employment with Trex terminates as
of January 3, 2006 (the “Termination Date”), regardless of whether Employee
executes and delivers this Agreement; and

WHEREAS, Trex wishes to provide Employee certain assistance in transitioning his
employment from Trex to another employer and to obtain from Employee certain
acknowledgments and agreements and, as a result, Trex is willing to provide
Employee with the benefits set forth in this Agreement; and

WHEREAS, the parties intend this Agreement to memorialize the parties’ intent
and understandings with respect to all matters concerning the termination of
Employee’s employment with Trex.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the parties hereby agree as follows:

 

  1. Payment of Salary. Effective as of the Termination Date, Employee is
terminated and, to the extent applicable, resigns from (i) employment with Trex
and any subsidiaries, joint ventures, affiliates, partnerships or any other
business ventures of Trex (Trex and any subsidiaries, joint ventures,
affiliates, partnerships or other business ventures of Trex are hereinafter
collectively referred to as the “Trex Affiliates”), (ii) any Trex Affiliate
Board of Directors and any Trex Affiliate Board of Directors’ positions and
(iii) any other position, office, membership or partnership with or in any Trex
Affiliate. In addition, Employee agrees that he shall have no right to further
employment, membership, partnership, or any other position or office with or in
any Trex Affiliate after the Termination Date. Through and including the
Termination Date, Employee shall be paid at his current annual base salary rate
of $285,000.00 and receive benefits as normally provided under Trex’s benefits
policies and plans immediately prior to the Termination Date. Following the
Termination Date, Employee shall not be eligible for any annual bonus payment or
for any contribution to Trex’s 401(k) Profit Sharing Plan (the “401(k) Plan”)
other than a matching contribution as provided in Section 9. Employee shall be
paid all salary earned through the Termination Date, less standard deductions
and withholdings for applicable federal, state and local taxes on the next
regularly scheduled pay date.

 

  2.

Severance Pay. In addition to the payment described in Section 1 above, in
consideration for Employee executing and delivering this Agreement, Trex shall
continue to pay Employee at his current annual base salary rate of $285,000.00
through the first anniversary of the Termination Date (the “Severance Payment
Period”). The amounts payable by Trex to Employee pursuant to this Section 2
(the “Severance Payments”) shall



--------------------------------------------------------------------------------

 

be paid in equal bi-weekly installments in accordance with Trex’s regular
payroll practices existing as of the date hereof, with payments to begin on
Trex’s first regular payroll date after the seven (7) day waiting period set
forth in Section 28 has expired, and to continue on Trex’s regular payroll dates
thereafter until fully paid.

 

  3. Vacation Pay. Trex shall pay Employee for twenty-two (22) days of unused
vacation leave for 2006, less standard deductions and withholdings for
applicable federal, state, and local taxes, within thirty (30) days after the
Termination Date.

 

  4. Tax Gross-Up. Trex shall make Employee whole on the amount of any tax
liability incurred by Employee in 2005 as a result of Employee’s relocation to
Virginia from New Jersey, as well as for the automobile leased by Trex for
Employee’s use, in each case to the extent Trex has not already made Employee
whole for such liability.

 

  5. Outplacement Services; Legal Fees. Trex shall pay for outplacement services
provided to Employee by Crenshaw Associates, Inc. through the expiration of the
Severance Payment Period upon the presentment by Employee or Crenshaw
Associates, Inc. to Trex of reasonably detailed invoices for such services, it
being understood and agreed that Trex shall not be obligated pursuant to this
Section 5 or otherwise to pay more than $25,000 for outplacement services
provided to Employee by Crenshaw Associates, Inc. or any third party. Trex shall
also pay up to $10,000 of Employee’s legal fees in connection with Employee’s
negotiation, execution and delivery of this Agreement promptly upon receipt of
an invoice therefor from Outten & Golden LLP, Employee’s legal counsel.

 

  6. Reimbursement of Business Expenses. Employee shall be eligible to be
reimbursed for any reasonable and necessary expenses incurred by him in
connection with his employment with Trex through the Termination Date in
accordance with applicable Trex expense reimbursement policies, provided that
any requests for such reimbursement must be made in writing within fifteen
(15) days after the date hereof.

 

  7. Health and Dental. Employee’s health and dental insurance coverage with
Trex shall be continued through the Severance Payment Period. Trex shall provide
Employee with notice concerning Employee’s rights under COBRA to continue health
coverage at Employee’s own expense after expiration of the Severance Payment
Period.

 

  8. Financial Planning. Employee shall be eligible to be reimbursed for any
financial planning expenses incurred by him through December 31, 2005, in an
amount up to $10,000, in accordance with applicable Trex financial planning
benefit policies.

 

  9. Other Benefits Plans. Nothing in this Agreement shall affect Employee’s
vested benefits as of the Termination Date under the 401(k) Plan other than
matching contributions to which Employee is entitled for employee contributions
made prior to the Termination Date. Except as expressly provided in this
Agreement, Employee shall not be entitled to and shall not participate in any
Trex benefit plans following the Termination Date.

 

-2-



--------------------------------------------------------------------------------

  10. Automobile. Trex shall reimburse Employee $3,450 in connection with the
deposit previously paid by or on behalf of Employee for the automobile leased by
Trex for Employee’s use, it being acknowledged and agreed by the parties that
Employee has returned such automobile to Trex or the applicable leasing company.

 

  11. Waiver and Release of Claims.

 

  a. In consideration of the commitments undertaken by Trex and outlined in this
Agreement, Employee, for himself, his attorneys, heirs, executors,
administrators, successors, and assigns, does hereby fully and forever release
and discharge the Trex Affiliates and all of their subsidiaries, affiliate
corporations and all related entities, as well as all of their predecessors,
successors, assigns, directors, officers, agents, employees, former employees,
insurers and attorneys (hereinafter “Releasees”) from all suits, causes of
action, and/or claims, demands or entitlements of any nature whatsoever, whether
known, unknown, or unforeseen, which he has or may have against the Releasees
arising out of or in connection with his employment (and the termination
thereof) by Trex, or any related event, transaction, or matter occurring or
existing on or before the date of his execution of this Agreement. Employee
agrees, without limiting the generality of this Release, not to file or
otherwise institute any claim or lawsuit seeking damages and not to otherwise
assert any claims that are lawfully released herein. Employee further hereby
irrevocably and unconditionally waives any and all rights to recover any relief
or damages concerning the claims that are lawfully released herein. Employee
represents and warrants that he has not previously filed or joined in any such
claims, demands or entitlements against the Releasees and that he shall
indemnify and hold harmless the Releasees from all liabilities, claims, demands,
costs, and/or expenses incurred as a result of any such claims.

EMPLOYEE HEREBY ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A GENERAL RELEASE
AND THAT BY SIGNING THIS AGREEMENT, HE IS SIGNING THIS RELEASE.

 

  b.

This Release specifically includes, but is not limited to, all claims relating
to Employee’s employment and the termination of that employment, all claims of
breach of contract, employment discrimination (including, but not limited to,
discrimination on the basis of race, sex, religion, national origin, age,
disability or any other protected status, and coming within the scope of Title
VII of the Civil Rights Act, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, the
Family & Medical Leave Act, the Virginia Human Rights Act, all as amended, or
any other applicable state, federal, or local law), claims under the Employee
Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended, the Virginia Wage Payment Act, as amended (or any
other applicable federal, state or local statute relating to payment of wages),
and claims concerning recruitment, hiring, discharge, promotions, transfers,
right to reemployment, wages, bonus or incentive pay, severance pay, stock,
stock options, benefits due,

 

-3-



--------------------------------------------------------------------------------

 

sick leave, holiday pay, vacation pay, life insurance, pension, 401(k) or other
retirement plan, any other leave, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, fraud, intentional or negligent misrepresentation and/or infliction
of emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by Employee or on his behalf in any suit, charge
of discrimination, or claim against the Releasees.

 

  12. Return of Trex Property. Employee shall immediately return to Trex all of
Trex’s materials, equipment and business records of each Trex Affiliate in
Employee’s possession, including but not limited to, any keys, security cards,
corporate credit cards, and the originals and all copies of all files,
materials, or documents (whether in tangible or electronic form) relating to the
business of any Trex Affiliate. These items shall be forwarded to Employee’s
immediate supervisor’s attention, and packaged and shipped so as to insure no
physical damage is incurred. Employee shall use a Mailboxes Plus, or other such
service. Trex shall reimburse Employee for all reasonable, out-of-pocket costs
of such shipment.

 

  13. 2004 Agreement. The parties hereby acknowledge and agree that the Employee
Agreement dated July 20, 2004 by and between Trex and Employee (the “2004
Agreement”), a copy of which is attached hereto as Exhibit A, shall continue to
survive in accordance with its terms, and that nothing in this Agreement shall
affect the parties’ respective rights and obligations under the 2004 Agreement,
it being acknowledged and agreed by the parties that (a) for purposes of
Section 2 of the 2004 Agreement, “proprietary and confidential information of
the Company” shall not include (i) information that is or becomes generally
available to the public other than as a result of unauthorized disclosure by
Employee or persons to whom Employee has made the information available,
(ii) information that has been released without restriction by Trex to another
party, or (iii) information that was received by Employee on a non-confidential
basis, prior to receipt by Trex, from a third party lawfully possessing and
lawfully entitled to disclose such information and (b) Section 4 of the 2004
Agreement shall not prohibit Employee from being employed by a company that
engages in multiple lines of business, including those described in Section 4 of
the 2004 Agreement (the “Competitive Lines of Business”) if the services
Employee provides to such company are unrelated to and do not otherwise involve
the Competitive Lines of Business.

 

  14. Non-Solicitation of Trex Employees. Employee hereby covenants and agrees
that, in addition to his obligations under Section 5 of the 2004 Agreement,
through the second (2nd) anniversary of the Termination Date, Employee shall
not, directly or indirectly, on behalf of himself or any other entity, induce or
attempt to induce any customer, supplier or other business relation of any Trex
Affiliate to cease doing business with any Trex Affiliate or in any way
interfere with the relationship between any such customer, supplier or business
relation and any Trex Affiliate.

 

-4-



--------------------------------------------------------------------------------

  15. Further Covenants.

 

  a. Employee agrees not to make any public statement or statements concerning
any Trex Affiliate or any of their business objectives, management practices, or
other sensitive information without first receiving Trex’s written approval, it
being understood, however, that, subject to the immediately succeeding sentence
and Section 2 of the 2004 Agreement, Employee shall be permitted to discuss with
prospective employers Employee’s duties and responsibilities at Trex. Employee
agrees that he shall not make any disparaging, defamatory or denigrating
statements regarding any of the Trex Affiliates or any of their businesses,
employees, agents, officers or directors.

 

  b. Trex agrees not to publicly disparage, defame or denigrate Employee in any
way, and to make reasonable efforts to prevent its officers and directors from
doing so as well by informing them of Trex’s obligation and commitment under
this Section 15(b). “Publicly” means in any forum or context in which the
statements are intended to or would reasonably be expected to be communicated or
repeated to a broad audience. The term “publicly” is not intended to preclude
purely private social conversation, but would encompass without limitation
comments in a context in which they could reasonably be expected to gain wide or
notable circulation either in Winchester, Virginia or in executive corporate
ranks generally or, in the case of comments by Trex with respect to Employee,
become known by an actual or prospective employer. Nothing in this Section 15(b)
shall prevent Trex from (i) responding publicly to incorrect, disparaging,
defamatory or derogatory public statements or reports after a request for a
retraction has been made by Trex and refused by Employee, to the extent
reasonably necessary to correct or refute any such public statement or report,
or (ii) making any truthful statement to the extent (A) necessary with respect
to any litigation, arbitration or mediation involving this Agreement or any
Equity Award, including, but not limited to, the enforcement of this Agreement
or (B) required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with apparent or actual
jurisdiction to order such person to disclose or make accessible such
information. In addition, Trex agrees to respond to any inquiries about the
reasons for Employee’s separation from Trex with a statement substantially
similar to the following:

“Trex has reorganized its executive management team and eliminated the position
of SVP of Sales & Marketing. As a result, Andrew Ferrari will be performing as
both COO and SVP of Sales & Marketing, and Phil Pifer departed. While Trex
believes that this is a necessary and cost saving measure, Trex is sad to see
Mr. Pifer leave. He has made valuable contributions during his tenure with Trex,
and we will miss his leadership.”

 

  16.

Continuing Assistance. In addition, Employee agrees to fully cooperate with the
Trex Affiliates with respect to any litigation, investigation or legal
proceeding to which any of the Trex Affiliates is a party and as to which
Employee has relevant information. Trex

 

-5-



--------------------------------------------------------------------------------

 

will reimburse Employee in accordance with its standard policies therefor for
Employee’s out-of-pocket travel and other incidental expenses reasonably
incurred by Employee incurred as a result of his cooperation pursuant to this
Section 16.

 

  17. Standstill. Employee agrees that, for a period of three (3) years from the
Termination Date, unless Employee shall have been specifically invited in
writing by Trex to perform any of the following actions, neither Employee nor
any of his “associates” or “affiliates” (as such terms are defined in Rule 12b-2
under the Securities Exchange Act of 1934, as amended (the “1934 Act”)) shall in
any manner, directly or indirectly, (a) effect or seek, offer or propose
(whether publicly or otherwise) to effect, or cause or participate in or in any
way assist (including acting as a financing source) any other person to effect
or seek, offer or propose (whether publicly or otherwise) to effect or
participate in (i) any acquisition of any securities of any kind or class,
whether equity or debt, or assets of any Trex Affiliate (or of any successor to
or person in control of Trex or having beneficial ownership thereof), except
that this clause (i) shall not prohibit Employee from acquiring any securities
of Trex of any kind or class, whether equity or debt, of any Trex Affiliate (or
of any successor to or person in control of Trex or having beneficial ownership
thereof) provided that the beneficial ownership of such securities by
(x) Employee and (y) Employee’s “associates” and “affiliates” (as such terms are
defined in Rule 12b-2 under the 1934 Act) does not in the aggregate equal or
exceed two and one-half percent (2.5%) of Trex’s outstanding securities and
securities deemed outstanding pursuant to Rule 13d-3(d)(1) under the 1934 Act,
(ii) any tender or exchange offer, merger or other business combination
involving any Trex Affiliate, (iii) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to any
Trex Affiliate, or (iv) any solicitation of proxies or consents to vote any
voting securities of any Trex Affiliate, (b) form, join or in any way
participate in a “group” (as defined in Rule 13d-5 under the 1934 Act) that
shall take any of the actions referred to in clause (a) above, (c) take any
action which might force any Trex Affiliate to make a public announcement
regarding any of the types of matters set forth in clause (a) above, or
(d) enter into any discussions or arrangements with any third party with respect
to any of the foregoing. Nothing herein shall prohibit Employee from selling any
security of any Trex Affiliate held by him provided that such sale is
permissible under applicable federal and state securities laws and in accordance
with any contractual restrictions.

 

  18. Effect on Stock Options, Performance Shares and Restricted Stock.

 

  a. The following is a full and complete list of the Trex equity compensation
awards that Employee holds as of the Termination Date(collectively, the “Equity
Awards”), all of which were granted under Trex’s Amended and Restated 1999 Stock
Option and Incentive Plan (the “1999 Plan”) prior to the amendment and
restatement of the 1999 Plan by Trex’s 2005 Stock Incentive Plan:

 

-6-



--------------------------------------------------------------------------------

     Number of Shares Remaining   

Date of Grant

Stock Option    60,000    July 9, 2004 Stock Option    2,051    March 9, 2005
Stock Option    12,000    March 9, 2005      Number of Unvested Shares   

Date of Grant

Restricted Stock    1,159    March 9, 2005      Number of Units   

Date of Grant

Performance Shares    4,500    March 9, 2005

 

  b. Employee’s termination of employment pursuant to this Agreement shall be
considered a “termination” for the purpose of Section 10.4 of the 1999 Plan and,
in accordance with Section 10.4 of the 1999 Plan, each of the Stock Option
grants listed above shall terminate at the close of business on the ninetieth
(90th) day following the Termination Date.

 

  c. Employee shall be fully vested in the Restricted Stock grant listed above
as of the Termination Date.

 

  d. Employee’s Performance Share award listed above shall terminate as of the
Termination Date in accordance with the terms and conditions of the 1999 Plan
and his Performance Share Award agreement.

 

  19. No Admission of Liability. The parties agree and understand that neither
this Agreement nor anything contained herein shall be construed as an admission
by any Trex Affiliate of any liability whatsoever, which liability is expressly
denied.

 

  20. Knowing and Voluntary Waiver. Employee acknowledges that (a) Employee has
carefully read and fully understands all the provisions of this Agreement,
(b) Employee has been advised to consult an attorney, and that if Employee has
not consulted with an attorney, Employee has done so voluntarily, (c) Employee
has not relied upon any representation or statement, written or oral, not
contained herein, and (d) Employee has entered into this Agreement knowingly and
voluntarily.

 

  21. Acknowledgement of Consideration. Employee acknowledges that Employee’s
waiver and release of rights and claims, and Employee’s undertaking of
agreements and obligations as set forth in this Agreement are in exchange for
valuable consideration which Employee would not otherwise be entitled to
receive.

 

  22. Severability. The parties agree that the provisions of this Agreement are
divisible and separable so that if any provision or provisions hereof shall be
held unreasonable, unlawful or unenforceable, such holding shall not impair or
void the remaining provisions of this Agreement.

 

-7-



--------------------------------------------------------------------------------

  23. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Virginia (excluding the choice
of laws rules thereof).

 

  24. Notice. All notices, demands, requests, or other communications which are
required to be given or otherwise given by either party to the other party
pursuant to this Agreement shall be in writing and shall be deemed delivered
upon (a) deposit in the United States mail, registered or certified mail,
(b) hand delivery, (c) delivery to an overnight courier, or (d) transmission by
facsimile, in each case addressed to the part to whom directed at the address
set forth below or at such other addresses as may be substituted therefore by
notice given hereunder.

If to Trex:

Trex Company, Inc.

160 Exeter Drive

Winchester, VA 22603-8605

Attention: Colleen Combs

If to Employee:

Philip J. Pifer

10914 Lake Windermere Drive

Great Falls, VA 22066

with a copy (which shall not constitute notice) to:

Wendi S. Lazar, Esq.

Outten & Golden LLP

3 Park Avenue, 29th Floor

New York, NY 10016

 

  25. Breach or Violation. Employee and Trex agree that, in the event of
violation of the provisions of this Agreement, in addition to any damages
allowed by law or as otherwise provided for in this Agreement, Employee and Trex
shall be entitled to injunctive relief. In addition and without limiting the
generality of the preceding sentence, if Employee fails to comply with
Employee’s obligations or the conditions set forth in Section 14, 15, 16 or 17
of this Agreement or Section 2, 3, 4 or 5 of the 2004 Agreement on one or more
occasions, Employee shall be required to and shall, within fifteen (15) days
after Employee’s receipt of written notice to Employee from Trex, repay to Trex
the full amount of the Severance Payments previously paid by Trex and shall not
be entitled to any additional Severance Payments. The provision of notice by
Trex and the payment by Employee in accordance with the preceding sentence shall
not constitute an election of remedies by Trex, which, consistent with the first
sentence of this Section 25, shall continue to be entitled to any and all
remedies provided at law or equity for Employee’s failure to comply as set forth
in the preceding sentence. In the event of a judicial determination that any
restriction contained in this Agreement is unreasonable, Employee and Trex agree
that the court may modify such restriction to make it reasonable prior to
granting any injunctive relief.

 

-8-



--------------------------------------------------------------------------------

  26. Certain Representations. Each of the parties represents and acknowledges
that in executing and delivering this Agreement such party does not rely and has
not relied upon any oral or written representation or statement made by the
other party or the other party’s agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement or otherwise.

 

  27. Entire Agreement. This Agreement and the 2004 Agreement contain the entire
agreement between the parties relating to the subject matter of this Agreement
and the 2004 Agreement and, except as expressly provided in this Agreement,
supersede all other agreements between the parties relating to the subject
matter hereof or thereof, whether such agreements are written or oral. This
Agreement may not be altered or amended except by an instrument in writing
signed by the parties hereto.

 

  28. Acknowledgment. With respect to the General Release in Sections 11(a) and
(b) hereof, Employee agrees and understands that he is specifically releasing
all claims under the Age Discrimination in Employment Act, as amended, 29 U.S.C.
§ 621 et seq. Employee acknowledges that he has read and understands this
Agreement and executes it voluntarily and without coercion. He further
acknowledges that he is being advised herein in writing to consult with an
attorney prior to executing this Agreement, and that he has been given a period
of twenty-one (21) days within which to consider and execute this Agreement,
unless he voluntarily chooses to execute this Agreement before the end of the
twenty-one day period. Employee understands that he has seven (7) days following
his execution of this Agreement to revoke it in writing, and that this Agreement
is not effective or enforceable until after this seven-day period. For such
revocation to be effective, notice must be received by Trex no later than the
end of the seventh calendar day after the date on which Employee executes this
Agreement. Employee expressly agrees that, in the event he revokes this
Agreement, the Agreement shall be null and void and have no legal or binding
effect whatsoever. The parties recognize that Employee may elect to sign this
Agreement prior to the expiration of the twenty-one day consideration period
specified herein, and Employee acknowledges that if he elects to do so, such
election is knowing and voluntary and comes after being advised herein in
writing to consult with an attorney prior to doing so.

[Remainder of page intentionally left blank.]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

/s/ Philip J. Pifer

Philip J. Pifer

TREX COMPANY, INC.

 

By:  

/s/ Anthony J. Cavanna

  Anthony J. Cavanna  

Chairman of the Board of Directors and Chief Executive Officer

 

-10-